 



Exhibit 10.53
     THIS MANAGEMENT AGREEMENT (this “Management Agreement”) is dated as of
October 1, 2003 and entered into by and between Lexington/Lion Venture LP, a
Delaware limited partnership (the “Partnership”), and Lexington Realty Advisors,
Inc., a Delaware corporation (the “Asset Manager”).
     WHEREAS, the Partnership owns or will own net-leased real estate properties
in the United States of America (collectively, the “Qualified Properties”); and
     WHEREAS, the Partnership desires to have the Asset Manager undertake the
duties and responsibilities hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Partnership and the Asset Manager
agree as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used in
this Management Agreement shall have the meanings ascribed to such terms in that
certain Limited Partnership Agreement of Lexington/Lion Venture LP (the
“Partnership”) dated as of even date herewith among Lexington Corporate
Properties Trust, a Maryland real estate investment trust (“LXP”), as a limited
partner of the Partnership, LXP GP, LLC, a Delaware limited liability company
(“LXP GP”, and together with LXP, collectively, the “LXP Partners”), as a
general partner of the Partnership, CLPF-LXP/LV, L.P. Delaware limited
partnership (the “Fund”), as a limited partner of the Partnership, and
CLPF-LXP/Lion Venture GP, LLC, a Delaware limited liability company (the “Fund
GP”, and together with the Fund, collectively, the “Fund Partners”), as a
general partner of the Partnership (as such limited partnership agreement may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Partnership Agreement”).
     2. Obligations of the Asset Manager. The Asset Manager shall perform on
behalf of the Partnership those duties and responsibilities of the Managing
General Partner in respect of the evaluation of Proposed Qualified Properties
and the acquisition of Approved Qualified Properties as contemplated by
Section 3.6 of the Partnership Agreement, and in respect of the management of
the Qualified Properties that may be delegated to the Asset Manager pursuant to
Section 3.1(b) of the Partnership Agreement. With respect to the management of
the Qualified Properties, the Asset Manager shall perform the duties and
responsibilities described in Appendix 1 attached hereto and made a part hereof.
Additionally, the Asset Manager shall prepare or cause to be prepared reports
and statements as is, and in the manner, required by the Partnership Agreement.
The Asset Manager shall maintain appropriate books of account and records
relating to services performed pursuant hereto, which books of account and
records shall be available for inspection by representatives of the Partnership
upon reasonable notice during normal business hours, and from time to time or at
any time requested by the Partnership, make reports to the Partnership of the
Asset Manager’s performance of the foregoing services. In performing the
foregoing services, the Asset Manager shall not,

1



--------------------------------------------------------------------------------



 



and shall have no power or authority to, (i) bind the Partnership, or to enter
into any contract or other agreement in the name of or on behalf of the
Partnership, unless specifically authorized in writing to do so by the
Partnership, (ii) amend, cancel or alter any of the organizational documents of
the Partnership, or (iii) do any act not authorized pursuant to this Management
Agreement, unless specifically authorized to do so in writing by the Partnership
or specifically authorized to do so by the Partnership Agreement. Any and all
approvals required from the Partnership pursuant to this Management Agreement
may be given or withheld by the Partnership in its absolute and sole discretion.
     3. No Partnership or Joint Venture. The Partnership and the Asset Manager
are not partners or joint venturers with each other and the terms of this
Management Agreement shall not be construed so as to make them such partners or
joint venturers or impose any liability as such on either of them.
     4. Employees of Asset Manager. All persons engaged in the performance of
the services to be performed by the Asset Manager hereunder shall be employees
of LXP or LXP GP; provided, however, that, employees and officers of LXP and LXP
GP may also be employees and officers of the Partnership. All of the Asset
Manager’s employees shall be covered by workers’ compensation insurance in the
manner required by law.
     5. Limitation on the Asset Manager’s Liability.
          (a) Except as provided in Section 5(b) below, the Asset Manager and
its directors, officers and employees shall not be liable, responsible or
accountable in damages or otherwise to the Partnership or either Partner for
(a) any loss or liability arising out of any act or omission by the Asset
Manager so long as any such act or omission did not constitute (i) a breach of
this Management Agreement or of the Partnership Agreement which breach had or
has a material adverse effect on the Partnership and, if capable of cure, is not
cured within fifteen (15) days after notice thereof is delivered to the Asset
Manager by the Partnership, (ii) gross negligence or willful misconduct or
(iii) fraud or bad faith on the part of the Asset Manager or (b) any acts or
omissions by third parties selected by the Asset Manager in good faith and with
reasonable care to perform services for the Partnership.
          (b) Notwithstanding the limitation contained in Section 5(a) above,
the Asset Manager shall be liable, responsible and accountable in damages or
otherwise to the Partnership and the Fund Partners for any act or omission on
behalf of the Partnership and within the scope of authority conferred on the
Asset Manager (i) which act or omission was negligent (including any negligent
misrepresentation) and violated any law, statute, regulation or rule relating to
Shares or any other security of LXP or (ii) to the extent the Partnership or any
Fund Partner is charged with liability for, or suffers or incurs loss,
liability, cost or expense (including reasonable attorneys’ fees)

2



--------------------------------------------------------------------------------



 



as a result of, such act or omission and such act or omission was negligent and
related to Shares or such other security of LXP.
     6. Partnership’s Professional Services. The Partnership may independently
retain legal counsel and accountants to provide such legal and accounting advice
and services as the Partnership shall deem necessary or appropriate.
     7. Expenses of the Asset Manager and the Partnership.
          (a) The Asset Manager shall pay, without reimbursement by the
Partnership (i) the salaries of all of its officers and regular employees and
all employment expenses related thereto, (ii) general overhead expenses,
(iii) record-keeping expenses, (iv) the costs of the office space and facilities
which it requires, (v) the costs of such office space and facilities as the
Partnership reasonably requires, (vi) all out of pocket costs and expenses
incurred in connection with the management of the Qualified Properties and the
Partnership (other than reasonable and customary costs and expenses of Third
Parties retained in connection with the management of the Qualified Properties
and the Partnership) and (vii) costs and expenses relating to Acquisition
Activities as set forth in and limited by Section 3.6(f) of the Agreement.
          (b) The Asset Manager shall either pay directly from a Partnership
account or pay from its own account and be reimbursed by the Partnership for the
following Partnership costs and expenses that are incurred by the Partnership or
by the Asset Manager in the performance of its duties under this Management
Agreement or the Partnership Agreement:
               (i) Permitted Expenses;
               (ii) all reasonable and customary costs and expenses relating to
Third Parties retained in connection with a Proposed Qualified Property or an
Approved Qualified Property as provided in Section 3.6(f) of the Partnership
Agreement provided, that if for any reason the Asset Manager, or any LXP
Affiliated Party (instead of the Partnership or an SP Subsidiary) acquires title
to any Proposed Qualified Property or Approved Qualified Property, the Asset
Manager shall pay all of the costs and expenses incurred or to be incurred in
connection with such Proposed Qualified Property or Approved Qualified Property.
The Asset Manager shall not pay or be reimbursed by the Partnership for any
other cost or expense.
          (c) Except as expressly otherwise provided in this Management
Agreement or the Partnership Agreement, the Partnership shall directly pay all
of its own expenses, and without limiting the generality of the foregoing, it is
specifically agreed that the following expenses shall be borne directly by the
Partnership and not be paid by the Asset Manager:

3



--------------------------------------------------------------------------------



 



               (i) interest, principal or any other cost of money borrowed by
the Partnership;
               (ii) fees and expenses paid to independent contractors,
appraisers, consultants and other agents retained by or on behalf of the
Partnership and expenses directly connected with the financing, refinancing and
disposition of real estate interests or other property (including insurance
premiums, legal services, brokerage and sales commissions, maintenance, repair
and improvement costs and expenses related to the Qualified Properties); and
               (iii) insurance as required by the Partnership.
     8. Indemnification by the Partnership. The Partnership shall indemnify,
defend and hold harmless the Asset Manager by reason of any act or omission or
alleged act or omission arising out of the Asset Manager’s activities as the
Asset Manager on behalf of the Partnership, against personal liability, claims,
losses, damages and expenses for which the Asset Manager has not otherwise been
reimbursed by insurance proceeds or otherwise (including attorneys’ fees,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by the Asset Manager in connection with such action, suit or proceeding
and any appeal therefrom, unless the Asset Manager (A) acted fraudulently, in
bad faith or with gross negligence or willful misconduct or (B) by such act or
failure to act breached any covenant contained in this Management Agreement,
which breach had or has a material adverse effect on the Partnership or either
Partner and, if capable of cure, is not cured within fifteen (15) days after
notice thereof from the Partnership. Any indemnity by the Partnership under this
Management Agreement shall be provided out of, and to the extent of, Partnership
revenues and assets only, and no Partner shall have any personal liability on
account thereof. The indemnification provided under this Section 8 shall (x) be
in addition to, and shall not limit or diminish, the coverage of the Asset
Manager under any insurance maintained by the Partnership and (y) apply to any
legal action, suit or proceeding commenced by a Partner or in the right of a
Partner or the Partnership. The indemnification provided under this Section 8
shall be a contract right and shall include the right to be reimbursed for
reasonable expenses incurred by the Asset Manager within thirty (30) days after
such expenses are incurred.
     9. Terms and Termination. This Management Agreement shall remain in force
until terminated in accordance herewith. At the sole option of the Partnership,
exercisable in the Partnership’s sole and arbitrary discretion with or without
Cause, this Management Agreement may be terminated at any time and for any
reason immediately upon notice of termination from the Partnership to the Asset
Manager. This Management Agreement shall automatically expire upon the
completion of dissolution or winding up of the Partnership pursuant to
Section 9.2 of the Partnership Agreement or the removal or resignation of LXP GP
as Managing General Partner. This Management Agreement shall also terminate upon
any of the following:

4



--------------------------------------------------------------------------------



 



          (a) The Asset Manager shall be adjudged bankrupt or insolvent by a
court of competent jurisdiction or an order shall be made by a court of
competent jurisdiction for the appointment of a receiver, liquidator or trustee
of the Asset Manager or of all or substantially all of its property by reason of
the foregoing, or approving any petition filed against the Asset Manager for
reorganization, and such adjudication or order shall remain in force and
unstayed for a period of 30 days.
          (b) The Asset Manager shall institute proceedings for voluntary
bankruptcy or shall file a petition seeking reorganization under the Federal
Bankruptcy Code, for relief under any law for relief of debtors, or shall
consent to the appointment of a receiver for itself or for all or substantially
all of its property, or shall make a general assignment for the benefit of its
creditors, or shall admit in writing its inability to pay its debts generally as
they become due.
     10. Action Upon Termination. After the expiration or termination of this
Management Agreement, the Asset Manager shall:
          (a) Promptly pay to the Partnership or any person legally entitled
thereto all monies collected and held for the account of the Partnership
pursuant to this Management Agreement, after deducting any compensation and
reimbursement for its expenses which it is then entitled to receive pursuant to
the terms of this Management Agreement.
          (b) Within 90 days deliver to the Partnership a full account,
including a statement showing all amounts collected by the Asset Manager and a
statement of all monies disbursed by it, covering the period following the date
of the last accounting furnished to the Partnership.
          (c) Within ten (10) days deliver to the Partnership all property and
documents of the Partnership then in the custody of the Asset Manager.
Upon termination of this Management Agreement, the Asset Manager shall be
entitled to receive payment for any expenses and fees (including without
limitation the Management Fee which shall be prorated on a daily basis) as to
which at the time of termination it has not yet received payment or
reimbursement, as applicable, pursuant to Section 7 and Section 11 hereof, less
any damages to the Partnership caused by the Asset Manager.
     11. Management Fee. The Partnership shall pay to the Asset Manager an
annual Management Fee equal to the Fund Partners’ aggregate Percentage Interest
multiplied by two and one-half percent (2.5%) of Net Rents, payable monthly.
Such fee shall be calculated monthly, based on Net Rents received by the
Partnership for such month, and adjusted as provided in this Section 11. Within
thirty (30) days of the Partnership’s receipt of the annual reports described in
Section 4.3 of the Partnership Agreement for a fiscal year, the Asset Manager
shall provide to the Partnership a written statement of reconciliation setting
forth (a) the Net Rents for such fiscal year and the

5



--------------------------------------------------------------------------------



 



Management Fee payable to the Asset Manager in connection therewith, pursuant to
this Management Agreement, (b) the Management Fee already paid by the
Partnership to the Asset Manager during such fiscal year, and (c) either the
amount owed to the Asset Manager by the Partnership (which shall be the excess,
if any, of the Management Fee payable to the Asset Manager for such fiscal year
pursuant to this Agreement over the Management Fee actually paid by the
Partnership to the Asset Manager for such fiscal year) or the amount owed to the
Partnership by the Asset Manager (which shall be the excess, if any, of the
Management Fee actually paid by the Partnership to the Asset Manager for such
fiscal year over the Management Fee payable to the Asset Manager for such fiscal
year pursuant to this Agreement). The Asset Manager or the Partnership, as the
case may be, shall pay to the other the amount owed pursuant to clause (c) above
within five (5) Business Days of the receipt by the Advisor and the Fund GP of
the written statement of reconciliation described in this Section 11. In
addition, in those cases in which a tenant of any Qualified Property requests
that the Partnership provide property management services at such tenant’s
expense, Managing General Partner shall be entitled to an oversight fee for such
property management services for the tenant of such Qualified Property equal to
one half of one percent (0.50%) of the net rent from such Qualified Property,
payable by the tenant of such Qualified Property.
     12. Assignment. The Asset Manager may not assign or delegate any of its
rights or obligations hereunder.
     13. Notices. Unless otherwise specifically provided herein, any notice or
other communication required herein shall be given in accordance with the
Partnership Agreement.
     14. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Management Agreement shall in any event be
effective without the written concurrence of the Partnership. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.
     15. Governing Law. THIS MANAGEMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     16. Entire Agreement. This Management Agreement embodies the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, written and oral, relating to the subject
matter hereof.

6



--------------------------------------------------------------------------------



 



     17. Severability. In case any provision in or obligation under this
Management Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     18. No Waiver, etc. No waiver by the Partnership of any default hereunder
shall be effective unless such waiver is in writing and executed by the
Partnership nor shall any such written waiver operate as a waiver of any other
default or of the same default on a subsequent occasion. Furthermore, the
Partnership shall not, by any act, delay, omission or otherwise, be deemed to
have waived any of its rights, privileges and/or remedies hereunder, and the
failure or forbearance of the Partnership on one occasion shall not prejudice or
be deemed or considered to have prejudiced its right to demand such compliance
on any other occasion.
     19. No Third Party Beneficiary. The Asset Manager is not a third party
beneficiary of the Partnership Agreement and shall have no rights or remedies
thereunder, and the parties to the Partnership Agreement can amend, modify or
terminate the Partnership Agreement at any time without the Asset Manager’s
consent and without any liability to the Asset Manager.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Management
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

              PARTNERSHIP   LEXINGTON/LION VENTURE LP a Delaware limited
partnership
 
                By:   LXP GP, LLC, a Delaware limited liability company, the
managing member
 
           
 
      By:   /s/ T. Wilson Eglin
 
           
 
          Name: T. Wilson Eglin
 
          Its: President
 
            ASSET MANAGER   LEXINGTON REALTY ADVISORS, INC.
 
                By:   /s/ T. Wilson Eglin                   Name: T. Wilson
Eglin         Its: President

8



--------------------------------------------------------------------------------



 



APPENDIX 1
PROPERTY MANAGEMENT RESPONSIBILITIES
     The Asset Manager shall perform its duties and obligations under Section 2
of the Management Agreement with respect to the management of the Qualified
Properties in accordance with the following standards:
     1. Management of the Qualified Properties. Asset Manager shall devote its
commercially reasonable efforts, consistent with first class professional
management, to manage the Qualified Properties, and shall perform its duties
with respect thereto under the Management Agreement in accordance with the
Partnership Agreement and Annual Plan and in a reasonable, diligent and careful
manner so as to manage and supervise the operation, maintenance, leasing and
servicing of each Qualified Property in a manner that is comparable to similar
properties in the market area in which such Qualified Property is located. The
services of Asset Manager hereunder are to be of a scope and quality not less
than those generally performed by professional managers of other similarly
situated properties in the market area in which each Qualified Property is
located. Asset Manager shall make available to the Partnership the full benefit
of the judgment, experience and advice of the members of Asset Manager’s
organization and staff with respect to the policies to be pursued by the
Partnership and will perform such services as may be requested by the
Partnership within the scope of the Management Agreement in operating,
maintaining, leasing, and servicing each Qualified Property.
     2. Specific Duties of Asset Manager. Without limiting the duties and
obligations of Asset Manager under any other provisions of the Management
Agreement, Asset Manager shall have the following duties and perform the
following services with respect to management of the Qualified Properties:
          2.1 Repairs and Maintenance. In accordance with and subject to the
Partnership Agreement and the Annual Plan, Asset Manager shall cause to be made,
or ensure that the tenant makes, all repairs and shall cause to be performed, or
ensure that the tenant performs, all maintenance on the buildings, appurtenances
and grounds of each Qualified Property as are required to maintain each
Qualified Property in such condition and repair (and in compliance with
applicable codes) that is comparable to similarly situated properties in the
market area in which such Qualified Property is located, and such other repairs
as may be required to be made under the leases governing each Qualified
Property. Asset Manager shall to the extent it deems necessary arrange for
periodic inspections of the Qualified Properties by independent contractors.

 



--------------------------------------------------------------------------------



 



          2.2 Leasing Supervision Activities.
          (a) Leasing Supervision. Asset Manager shall supervise all leasing
activities, for the purpose of leasing the available space in the Qualified
Properties to tenants upon such terms and conditions as shall be consistent with
the Partnership Agreement and the Annual Plan.
          (b) Generally. In the performance of Asset Manager’s duties under this
Section 2.2, Asset Manager shall (i) develop and coordinate advertising,
marketing and leasing plans for space at each Qualified Property that is vacant
or anticipated to become vacant; (ii) cooperate and communicate with leasing
specialists, consultants and third-party brokers in the market, and solicit
their assistance with respect to new tenant procurement; and (iii) notify the
Partnership in writing of all offers for tenancy at each Qualified Property
which Asset Manager believes are made in good faith, including the
identification and fee schedules of procuring brokers, if any.
          (c) Negotiation of Leases. Asset Manager shall negotiate all tenant
leases, extensions, expansions and other amendments and related documentation on
the Partnership’s behalf in accordance with the Partnership Agreement and the
Annual Plan. All such documentation shall be prepared at the Partnership’s
expense by counsel acceptable to or designated by the Partnership, and shall be
executed by the Partnership. The terms of all such documentation are to be
approved by the Partnership pursuant to such reasonable procedures as may be
requested by the Partnership from time to time. Notwithstanding the foregoing,
(x) Asset Manager shall not, for any reason, have the power or authority to
execute any such documentation on behalf of the Partnership or otherwise bind
the Partnership without the Partnership’s prior written consent, and (y) the
Partnership reserves the right to deal with any prospective tenant to procure
any such lease, extension, expansion or other amendment or related
documentation.
          (d) Third Party Brokers. Asset Manager shall encourage third-party
real estate brokers to secure tenants for the Qualified Properties, and
periodically notify such brokers of the spaces within the Qualified Properties
that are available for lease.
          (e) Compensation for Third-Party Brokers. Asset Manager shall
negotiate and enter into on behalf of the Partnership a commission agreement
with third party brokers providing for a leasing commission to be paid at
prevailing market rates, subject to prevailing market terms and conditions. Such
leasing commission shall be paid by the Partnership.
          2.3 Rents, Billings and Collections. Asset Manager shall be
responsible for the monthly billing of rents and all other charges due from
tenants to the Partnership with respect to each Qualified Property. Asset
Manager shall use its commercially reasonable efforts to collect all such rents
and other charges when due. Asset Manager shall notify the Partnership and the
Advisor of all tenant defaults as soon

 



--------------------------------------------------------------------------------



 



as reasonably practicable after occurrence, and shall provide the Partnership
and the Advisor with Asset Manager’s best judgment of the appropriate course of
action in remedying such tenant defaults.
          2.4 Obligations Under Leases. Asset Manager shall supervise and use
its commercially reasonable efforts to cause the Partnership to perform and
comply, duly and punctually, with all of the obligations required to be
performed or complied with by the Partnership under all leases and all laws,
statutes, ordinances, rules, permits and certificates of occupancy relating to
the operation, leasing, maintenance and servicing of the Qualified Properties,
including, without limitation, the timely payment by the Partnership of all sums
required to be paid thereunder.
          2.5 The Partnership’s Insurance. If requested by the Partnership, the
Asset Manager shall cause to be placed and kept in force all forms of insurance
required by the Partnership Agreement and the Annual Plan or required by any
mortgage, deed of trust or other security agreement covering all or any part of
any Qualified Property. The Asset Manager is to be named as an additional
insured on the general liability policies in its capacity as managing agent. All
such insurance coverage shall be placed through insurance companies and brokers
selected or approved by the Partnership, with limits, values and deductibles
established by the Partnership and with such beneficial interests appearing
therein as shall be acceptable to the Partnership and otherwise be in conformity
with the requirements of the Partnership Agreement and the Annual Plan. Should
the Partnership elect to place such insurance coverage directly, the Asset
Manager shall be named as an additional insured on the general liability
policies in its capacity as managing agent and the Partnership will provide the
Asset Manager with a certificate of insurance evidencing such coverage. If
requested to do so by the Partnership, the Asset Manager shall duly and
punctually pay on behalf of the Partnership with funds provided by the
Partnership all premiums with respect thereto, prior to the time the policy
would lapse due to nonpayment. If any lease requires that a tenant maintain any
insurance coverage, the Asset Manager shall use its commercially reasonable
efforts to obtain insurance certificates annually, or more frequently, as
required pursuant to the applicable leases, from each such tenant and review the
certificates for compliance with the lease terms. If any lease requires the
Partnership to provide insurance certificates to tenants thereunder, the Asset
Manager shall obtain such insurance certificates from the Partnership, review
the certificates for compliance with the lease terms, and provide a copy thereof
to tenants in accordance with their respective leases. The Asset Manager shall
promptly investigate and make a full and timely written report to the insurance
broker, with a copy to the Partnership, as to all accidents, claims or damage of
which the Asset Manager has knowledge relating to the operation and maintenance
of each Qualified Property, any damage or destruction to each Qualified
Property, and the estimated cost of repair thereof, and shall prepare any and
all reports required by any insurance company in connection therewith. All such
reports shall be filed timely with the insurance broker as required under the
terms of the insurance policy involved. The Asset Manager shall have no right to
settle, compromise or otherwise

 



--------------------------------------------------------------------------------



 



dispose of any claims, demands or liabilities, whether or not covered by
insurance, without the prior written consent of the Partnership, which consent
may be withheld by the Partnership in its sole discretion.
          2.6 Asset Manager’s Insurance. The Asset Manager or the Managing
General Partner or LXP will obtain and maintain on the Asset Manager’s behalf,
at the Asset Manager’s or the Managing General Partner’s or LXP’s expense, the
following insurance:
          (a) Commercial general liability on an occurrence form for bodily
injury and property damage with limits of One Million Dollars ($1,000,000)
combined single limit each occurrence and Two Million Dollars ($2,000,000) from
the aggregate of all occurrences within each policy year, including but not
limited to Premises-Operation, Products/Completed Operations, Hazard and
Contractual Coverage (including coverage for the indemnity clause provided under
the Management Agreement) for claims arising out of actions beyond the scope of
Asset Manager’s duties or authority under the Management Agreement.
          (b) Comprehensive form automobile liability covering hired and
non-owned vehicles with limits of One Million Dollars ($1,000,000) combined
single limit per occurrence.
          (c) Employer’s liability insurance in an amount not less than Five
Hundred Thousand Dollars ($500,000).
          (d) Excess liability (umbrella) insurance on the above with limits of
Two Million Dollars ($2,000,000).
          (e) Workers’ compensation insurance in accordance with the laws of the
state with jurisdiction.
          (f) Either (x) blanket crime coverage protecting the Asset Manager
against fraudulent or dishonest acts of its employees, whether acting alone or
with others, with limits of liability of not less than One Million Dollars
($1,000,000) per occurrence (any loss within any deductible shall be borne by
the Asset Manager) or (y) a fidelity or financial institution bond in an amount
no less than One Million Dollars ($1,000,000.00) bonding the employees of the
Asset Manager who handle or who are responsible for funds belonging to the
Partnership.
          (g) Professional liability insurance covering the activities of the
Asset Manager written on a “claim made” basis with limits of at least One
Million Dollars ($1,000,000). Any loss within any deductible shall be borne by
the Asset Manager. Coverage shall be maintained in effect during the period of
the Management Agreement and for not less than two (2) years after termination
of the Management Agreement.

 



--------------------------------------------------------------------------------



 



     Each of the above policies will contain provisions giving the Partnership
and the Advisor at least thirty (30) days’ prior written notice of cancellation
of coverage. The policies referred to in items (a) and (d) above will name the
Partnership and the Advisor as additional insureds, and the policies referred to
in item (f) above will name the Partnership as loss payee. The Asset Manager
will provide the Partnership and the Advisor with evidence of all required
coverages.
     Such insurance shall be placed with reputable insurance companies licensed
or authorized to do business in the states in which the Qualified Properties are
located with a minimum Best’s rating of AX.
     The Partnership and the Asset Manager agree that the insurance policies
summarized on Appendix 2 to this Exhibit B (Form of Management Agreement) are
consistent with the standards listed above with respect to the types and amounts
of insurance the Asset Manager is required to obtain.
          2.7 Compliance with Insurance Policies; Compliance by Tenants with
Tenant Leases. Asset Manager shall use its commercially reasonable efforts to
prevent the use of each Qualified Property for any purpose that might void any
policy of insurance held by the Partnership, or any tenant at each Qualified
Property, that might render any loss insured thereunder uncollectible or that
would be in violation of any governmental restriction or the provisions of any
lease. Asset Manager shall use its commercially reasonable efforts to secure
full compliance by the tenants with the terms and conditions of their respective
leases, including, but not limited to, periodic maintenance of all building
systems, including individual tenant’s heating, ventilation and air conditioning
systems.
          2.8 Intentionally Omitted.
          2.9 Tenant Relations. Asset Manager will maintain reasonable contact
with the tenants of the Qualified Properties and keep the Partnership and the
Advisor informed of the tenants’ concerns, expansion or contraction plans,
changes in occupancy or use, and other matters that could have a material
bearing upon the leasing, operation or ownership of each Qualified Property.
          2.10 Compliance with Laws. Asset Manager shall use its commercially
reasonable efforts to determine such action that may be necessary, inform the
Partnership of action as may be necessary and, when authorized by the
Partnership, take such action that may be necessary to cause the Qualified
Properties to comply with all current and future laws, rules, regulations, or
ordinances affecting the ownership, use or operation of each Qualified Property;
provided, however, that Asset Manager need not obtain the prior authorization of
the Partnership to take action in case of an emergency or any threat to life,
safety or property, so long as Asset Manager shall give the Partnership prompt
notice of any such action taken.

 



--------------------------------------------------------------------------------



 



     2.11 Cooperation. Should any claims, demands, suits, or other legal
proceedings be made or instituted by any third party against the Partnership
that arise out of any matters relating to a Qualified Property or the Management
Agreement or Asset Manager’s performance hereunder, Asset Manager shall promptly
give the Partnership all pertinent information and assistance in the defense or
other disposition thereof; provided, however, in the event the foregoing
requires Asset Manager to incur any expenses beyond the ordinary cost of
performing its obligations under the Management Agreement, the Partnership shall
pay for any such out-of-pocket costs of which the Partnership has been advised
in writing.
     2.12 Notice of Complaints, Violations and Fire Damage. Asset Manager shall
respond to complaints and requests from tenants within thirty (30) days of Asset
Manager’s having received any material complaint made by a tenant or any alleged
landlord default under any lease. Additionally, Asset Manager shall notify the
Partnership and Advisor as soon as is reasonably practical (such notice to be
accompanied by copies of supporting documentation) of each of the following: any
notice of any governmental requirements received by Asset Manager; upon becoming
aware of any material defect in a Qualified Property; and upon becoming aware of
any fire or other material damage to any Qualified Property. In the case of any
fire or other material damage to a Qualified Property, Asset Manager shall also
notify the Partnership’s insurance broker telephonically, so that an insurance
adjuster has an opportunity to view the damage before repairs are started, and
complete customary loss reports in connection with fire or other damage to a
Qualified Property.
     2.13 Notice of Damages and Suits; Settlement of Claims. Asset Manager shall
notify the Partnership’s general liability insurance broker and the Partnership
as soon as is reasonably practical of the occurrence of any bodily injury or
property damage occurring to or claimed by any tenant or third party on or with
respect to a Qualified Property, and promptly forward to the broker, with copies
to the Partnership and the Advisor, any summons, subpoena or other like legal
documents served upon Asset Manager relating to actual or alleged potential
liability of the Partnership, Asset Manager or a Qualified Property.
Notwithstanding the foregoing, Asset Manager shall not be authorized to accept
service of process on behalf of the Partnership, unless such authority is
otherwise imputed by law. The Asset Manager shall have no right to settle,
compromise or otherwise dispose of any claims, demands, or liabilities, whether
or not covered by insurance, without the prior written consent of the
Partnership, which consent may be withheld by the Partnership in its sole
discretion.
     2.14 Enforcement of Leases. The Asset Manager shall enforce compliance by
tenants with each and all of the terms and provisions of the leases, provided,
however, that Asset Manager shall not, without the prior written consent of the
Partnership in each instance, which consent may be withheld by the Partnership
in its sole discretion, institute legal proceedings in the name of the
Partnership to enforce leases, collect income and rent or dispossess tenants or
others occupying a Qualified Property or

 



--------------------------------------------------------------------------------



 



any portion thereof, or terminate any lease, lock out a tenant, or engage
counsel or institute any proceedings for recovery of possession of a Qualified
Property if any such action by the Asset Manager would constitute a Major
Decision.
          2.15 Environmental.
          (a) Notice. The Asset Manager shall promptly advise the Partnership
and the Advisor in writing of any evidence of non-compliance with any
Environmental Laws, which Asset Manager is aware of, together with a written
report of the nature and of the non-compliance and the potential threat, if any,
to the health and safety of persons and/or damage to each Qualified Property or
the property adjacent to or surrounding each Qualified Property. The Partnership
acknowledges that (A) Asset Manager is not an environmental engineer and does
not have any special expertise in the Environmental Laws, (B) Asset Manager’s
duties under this Section 2.15 are limited to the quality of reasonable
commercial care and diligence customarily applied to property managers of triple
net leased properties.
          (b) Rights; Limitations. Without limiting any other provision
contained herein and subject to Section 2.14, Asset Manager shall use
commercially reasonable efforts to enforce the Partnership’s rights under the
leases insofar as any tenant’s compliance with Environmental Laws are concerned;
provided, however, Asset Manager shall hold in confidence all information
bearing on Environmental Laws and hazardous materials, except to the extent
expressly instructed otherwise in writing by the Partnership, or except to the
extent necessary to protect against the imminent threat to the life and safety
of persons and/or damage to a Qualified Property or damage to the property
adjacent to or surrounding such Qualified Property, or except to the extent such
disclosure is required by Environmental Laws, other laws, or court order.
          2.16 Monitoring of Tenant Improvements. The Asset Manager shall
monitor the construction and installation of material tenant improvements
undertaken by the tenant under any lease and act as the Partnership’s liaison
with such tenant’s construction managers and contractors (or other supervisors
of a tenant’s build-out).

 



--------------------------------------------------------------------------------



 



APPENDIX 2
SUMMARY OF LXP INSURANCE POLICIES
[Omitted from filing]

 